
	

113 HRES 665 IH: Condemning the murder of Israeli and Palestinian children in Israel and the ongoing and escalating violence in that country.
U.S. House of Representatives
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 665
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2014
			Mr. McKinley (for himself, Mr. Vargas, Mr. Lamborn, Mr. Smith of New Jersey, Mr. Griffin of Arkansas, Mr. McClintock, Mr. Johnson of Ohio, Mr. Dent, Mr. Fitzpatrick, Mr. Farenthold, Mr. Roskam, and Mr. Grimm) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Condemning the murder of Israeli and Palestinian children in Israel and the ongoing and escalating
			 violence in that country.
	
	
		Whereas on April 23, 2014, the Palestinian factions of Fatah and Hamas announced a deal to unify
			 Palestinian Authority rule over the West Bank and Gaza and to hold
			 elections;
		Whereas Hamas has governed the Gaza Strip since 2007 and is a designated terrorist organization by
			 the governments of the United States, Israel, Canada, Japan, Jordan and
			 Egypt, as well as the European Union;
		Whereas Hamas does not recognize Israel’s right to exist and its charter calls for the destruction
			 of the Jewish State;
		Whereas Israel remains a strategic partner and ally since its establishment in 1948 and is a
			 vibrant democracy with a strong rule of law situated in a hostile
			 neighborhood in the Levant;
		Whereas Israel has the right to self-defense as declared in Article 51 of the Charter of the United
			 Nations;
		Whereas Israelis Naftali Frenkel, 16, Gilad Shaer, 16, and Eyal Yifrach, 19, were kidnapped on June
			 12, 2014, and subsequently murdered by two suspected Hamas members in the
			 West Bank;
		Whereas Israel launched Operation Brother’s Keeper to first retrieve the young boys and then to
			 infiltrate and destroy Hamas’ network in the West Bank;
		Whereas Palestinian Mohammed Abu Khdeir, 16, was abducted and killed in a retaliatory act by
			 extremists on July 2, 2014, in Jerusalem;
		Whereas Israeli political leaders strongly denounced the killing of Mohammed Abu Khdeir, with Prime
			 Minister Benjamin Netanyahu stating: I unequivocally condemn the murder of a Palestinian youth in Jerusalem … and Murder, riots, incitement, vigilantism — they have no place in our democracy.;
		Whereas Hamas continues to perpetuate violence against Israel, launching hundreds of rocket attacks
			 on large population centers in Israel from Gaza;
		Whereas Israel has made numerous efforts to avoid conflict through a proposed quiet for quiet formula which Hamas explicitly rejected; and
		Whereas the Israel Defense Force consequently initiated Operation Protective Edge to respond to
			 these ongoing threats to Israeli citizens: Now, therefore, be it
	
		That the House of Representatives—
			(1)condemns the kidnapping and murder of Naftali Frenkel, Gilad Shaer, and Eyal Yifrach by terrorists
			 associated with Hamas and the murder of Mohammed Abu Khdeir by extremists;
			(2)commends Israeli authorities for acting swiftly to apprehend the killers of Mohammed Abu Khdeir and
			 expects that the murderers will be punished to the full extent of the law;
			(3)calls on the Hamas-backed Palestinian Authority to cooperate fully with the Israeli government to
			 apprehend the murderers of Naftali Frenkel, Gilad Shaer, and Eyal Yifrach
			 and bring them to justice;
			(4)calls on Hamas to halt its attacks on Israel and stop provoking Israel into a conflict; and
			(5)urges the Palestinian Authority to sever ties with Hamas until it recognizes Israel’s right to
			 exist and renounces terrorism.
			
